department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil number date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury gi internal_revenue_service cincinnati oh legend b date c state d type of service e dollars amount f dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were previously formed as an unincorporated association and according to our records you are exempt under sec_501 of the code you re-formed as a corporation on b in the state of c according to your articles of incorporation you are formed exclusively for sec_501 purposes you will fulfill your mission by a leading in the development availability implementation and enhancement of a universal emergency telephone number common to all jurisdiction s through research planning training and education b representing your members before communications regulatory agencies and appropriate policy making legislative bodies c enabling all citizens to have immediate access to emergency public safety services so that safety of human life protection of property and civic welfare are benefited to the utmost degree and d aiding and assisting in the timely collection and dissemination of information relating to a universal emergency telephone number you fulfill your purpose by providing training for your members serving in a particular agency in c monitoring legislative initiatives that affect d services in your state provide public education to the citizens of c regarding the operation of d service and legislative proposal and trends that could affect that service you are a membership_organization membership categories are the same as for the national association your members will be public sector members private sector members emergency dispatcher members and associate members you indicated in your application that you will attempt to influence legislation however you did not elect to have your legislative activities measured by expenditures by filing form_5768 you have a contract with a lobbyist the lobbyist works to influence legislation to benefit you and your members you compensate the lobbyist between e dollars and f dollars per year in your application you stated that none of your time is expended attempting to influence legislation when we asked about your activities you said that when any officer or member speaks directly with a legislator it is for educational_purposes only helping legislators understand the effect of proposed_legislation during open season you endorse those legislative acts which support your members at no time do you urge votes for a candidate you indicated that you only spend one to five percent of your time influencing_legislation you provided copies of two of your recent consulting agreements with a lobbyist the agreements are between you two other organizations and the consultant the consultant expense will be split three ways the agreement states that the consultant is engaged in the business of providing governmental consulting and lobbying services the scope of the services provided by the lobbyist are as follows e e actasa liaison for the client and facilitate contracts with various branches of state government regarding clients’ positions on public policy affecting its industry and facilitate and engage in communication and lobbying with the legislative and executive branches on legislation of interest to the client you provided financial data from several years ago prior to your incorporation and for two additional years in the future years one through five below include only actual historical financial data years six and seven are projections year percent of total revenue expended for lobbyist some of your revenue comes from membership dues but most of your revenue is derived from an annual joint conference that you hold with two other organizations law sec_501 of the code provides that organizations organized and operated exclusively for charitable religious or educational_purposes will be exempt from federal_income_tax if no part of its net_earnings inures to the benefit of any private_shareholder_or_individual no part of its activities is carrying on propaganda or otherwise attempting to influence legislation except as provided in h and it does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office letter rev catalog number 47630w sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides an organization is operated exclusively for exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 it is not so operated if more than an insubstantial part of its activities does not further those purposes sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if it is an ‘action’ organization under this section an organization is an ‘action’ organization if a substantial part of its activities is attempting to influence legislation by contacting or urging the public to contact members of a legislative body for the purpose of proposing supporting or opposing legislation sec_1_501_h_-1 provides in part that a public charity that does not elect the expenditure test remains subject_to the substantial part test the substantial part test is applied without regard to the provisions of code sec_501 and sec_4911 and the related regulations in revrul_67_293 1967_2_cb_185 it was found that an organization already exempt under sec_501 of the code and substantially engaged in promoting legislation to protect or otherwise benefit animals is not exempt from federal_income_tax under sec_501 even though the legislation it advocates may be beneficial to the community and even though most of the attempts to influence legislation may be indirect in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in haswell v united_states ct_cl ct_cl the court of claims cited percentage figures in support of its determination that an organization’s lobbying_activities were substantial the amount of the organization’s expenditures_for lobbying_activities ranged from percent to percent of total expenditures during the four years at issue while the court stated that a percentage_test is only one measure of substantiality and not by itself determinative it held that these percentages were a strong indication that the organization’s purposes were not consistent with charity in 676_f2d_715 twr is attacking the prohibition against substantial lobbying in sec_501 of the code because it wants to use_tax deductible contributions to support substantial lobbying_activities the court stated that the government shall not subsidize directly or indirectly those organizations whose substantial activities are directed toward the accomplishment of legislative goals or the election or defeat of particular candidates the service denied sec_501 status concluding that a substantial part of its operation involved lobbying application of law you are not exempt under sec_501 of the code because you fail the operational_test as described in sec_1_501_c_3_-1 you advocate for the adoption of proposed_legislation regarding issues serving you and your members you are not operating exclusively for charitable or educational_purposes rather letter rev catalog number 47630w a substantial portion of your funds are expended for the purpose of influencing_legislation which is not an exempt_purpose because more than an insubstantial portion of your activities is devoted to a non-exempt purpose you are not exempt as described in sec_1_501_c_3_-1 although you have not elected to have your expenditures measured under sec_501 by filing form_5768 you are still subject_to the substantial part test as described in sec_1_501_h_-1 a substantial part of your activities involves attempting to influence legislation via your contracted lobbyist therefore you are not exempt under sec_501 because you are an action_organization as described in sec_1_501_c_3_-1 you are like the organization described in revrul_67_293 because although you are formed for the public good the courts make no distinction between the nature or intent of the legislation like the organization in better business bureau you have a substantial non-exempt purpose you spend a large amount of your funds on lobbying_activities which precludes you from exemption under sec_501 of the code as explained in haswell a percentage_test is only one measure of substantiality but the percentages are a strong indication that the organization’s purposes are not consistent with charity in this way your lobbying_expenses are a substantial portion of your total expenditures which indicates your purposes you stated that your volunteers spend very little time on your legislative efforts however you spend a substantial portion of your revenue on lobbying_activities via a contract you have with a lobbyist despite your claim that you spend less than five percent of your efforts on lobbying your expenditures contradict that statement your efforts represent more than insubstantial attempts to influence legislation you are like the organization in taxation with representation because you are expending a substantial portion of your revenue on lobbying_activities conclusion you do not qualify for exemption under sec_501 of the code because you operate for a substantial non-exempt purpose of funding lobbying although you do not qualify for exemption under sec_501 your exemption under sec_501 remains in effect if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47630w e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
